Moule, J. P.
Anderson, Brunson ;and others were the participants in a card game in the back room of a pool hall in Rochester on the evening ¡of March 21, 1972. Brunson was a winner and Anderson a loser. Anderson, after having lost all of his money, left the premises and in 30 minutes returned with def endant and they both stood about eight feet from Brunson. Anderson saw that Brunson had about $400 in his hand and said to defendant, “ We got to have that money ” and defendant walked to about three feet from Brunson. After hearing this, Brunson was told by a spectator that “ this Joe is going to take your money.” Brunson then jumped on a table and then ran out the door. After about 20 feet, he began to walk until he saw the defendant come out the door, when he began to run again. The defendant chased Brunson and shouted, “ Nigger, drop that money.” When defendant was catching up to Brunson, the latter turned and defendant pulled a pistol out of his jacket and shot Brunson three times.
The trial court improperly received Brunson’s testimony about the statement made by a spectator to him which warned that Anderson and defendant were going to take his money. However, this error does not require a new trial. The Court of Appeals has stated: “Errors are almost inevitable in any trial, *588improprieties almost unavoidable, but the presence of rone or the other furnishes no .automatic signal for reversal and retrial. On review, the court’s inquiry must be directed.toward determining whether the claimed defect influenced the jury and tainted its verdict. If the record demonstrates that it did not, then, the defendant is not entitled to a second trial.” (People v. Kingston, 8 N Y 2d 384, 387.)
The circumstances surrounding the assault established beyond any reasonable doubt that the defendant’s motive was robbery even without considering the inadmissible hearsay. The record establishes that Brunson was just leaving a card game in which he won a large amount of money and that defendant knew that Brunson had this money. Further, during the chase, Brunson heard defendant shout for him to drop his money. The crimes committed were of a violent nature and the evidence fully supports the jury’s verdict, and therefore the admission of the evidence complained of was harmless error (Brown v. United States, 411 U. S. 223, 231).
The judgment should be affirmed.